 

AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case

UNITED STATES DISTRICT COURT

 

Fii:Eo

NUV 0 8 2018

soUTHERN DISTRICT oF CALIFORNIA cLERK. c s umw COURT

SOL|THERN clara ci
UNITED sTATEs oF AMERICA JUDGMENT IN A CRI AL CASE ' m CA"'F°RN’A

DEPUTY

V (For Offenses Committed On or After November l, 1987)

Ruben Robles-Alvarez Jr.
Case Number: lS-cr~04048-WVG

Rebecca C Fish

 

_ Defendant’s Attorney
REGISTRATION No. 2968535 9

|:| _
The Defendant:

pleaded guilty to count(s) COuIlt 1 Of SuperSedil‘ig Infol'mation

I:l was found guilty on ccunt(s)

 

after a plea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense
8 USC 1325 Improper Entry by an Alien (Misdemeanor)

The defendant is sentenced as provided in pages 2 through 2 of this judgment

I:l The defendant has been found not guilty on count(s)

Count

Number§ 51

ls

 

bfi Count(s) 1 of underlying Information is dismissed on the motion of the United States.

 

Assessment : Sl0.00 Waived

m No fine |:| Forfeiture pursuant to order filed l ,

included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of

any material change in the defendant’s economic circumstancesl

November 1. 2018

Date of Imposition of Sentence

Lt/t/.»»Q

HON. WILLIAM V. GALLO

UNITED STATES MAGISTRATE JUDGE

lS-cr-04048-WVG

 

AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

 

DEFENDANT: Ruben Robles-Alvarez Jr. Judgrnent - Page 2 of 2
CASE NUMBER: 7 lS~cr-04048-WVG -

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
4 Months

Sentence imposed pursuant to Title 8 USC Section l326(b).
The court makes the following recommendations to the Bureau of Prisons:

|:llj

The defendant is remanded to the custody of the United States Marshal.

|:| The defendant shall surrender to the United States Marshal for this district:
|:l at A.M. on

 

 

|:l as notified by the United States Marshal.

The defendant shall surrender for Service of sentence at the institution designated by the Bureau of
Prisons:

l:] on or before

|:| as notified by the United States Marshal.

i:| as notified by the Probation or Pretrial Services Offlce.

 

 

 

 

 

RETURN
l have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By ' DEPUTY UNITED STATES l\/IARSI-IAL

lS-cr-04048-WVG

